
	
		II
		110th CONGRESS
		1st Session
		S. 1589
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2007
			Mr. Bingaman (for
			 himself, Mr. Kerry,
			 Mr. Akaka, Mr.
			 Salazar, Mr. Whitehouse, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to reduce
		  the costs of prescription drugs for enrollees of Medicaid managed care
		  organizations by extending the discounts offered under fee-for-service Medicaid
		  to such organizations.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Rebate Equalization Act of
			 2007.
		2.Extension of
			 prescription drug discounts to enrollees of Medicaid managed care
			 organizations
			(a)In
			 generalSection 1903(m)(2)(A) (42 U.S.C. 1396b(m)(2)(A)) is
			 amended—
				(1)in clause (xi),
			 by striking and at the end;
				(2)in clause (xii),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(xiii)such contract
				provides that (I) payment for covered outpatient drugs dispensed to individuals
				eligible for medical assistance who are enrolled with the entity shall be
				subject to the same rebate required by the agreement entered into under section
				1927 as the State is subject to and that the State shall allow the entity to
				collect such rebates from manufacturers, and (II) capitation rates paid to the
				entity shall be based on actual cost experience related to rebates and subject
				to the Federal regulations requiring actuarially sound
				rates.
						.
				(b)Conforming
			 amendmentsSection 1927 (42 U.S.C. 1396r–8) is amended—
				(1)in subsection
			 (d)—
					(A)in paragraph (1),
			 by adding at the end the following:
						
							(C)Notwithstanding
				the subparagraphs (A) and (B)—
								(i)a
				medicaid managed care organization with a contract under section 1903(m) may
				exclude or otherwise restrict coverage of a covered outpatient drug on the
				basis of policies or practices of the organization, such as those affecting
				utilization management, formulary adherence, and cost sharing or dispute
				resolution, in lieu of any State policies or practices relating to the
				exclusion or restriction of coverage of such drugs; and
								(ii)nothing in this
				section or paragraph (2)(A)(xiii) of section 1903(m) shall be construed as
				requiring a medicaid managed care organization with a contract under such
				section to maintain the same such polices and practices as those established by
				the State for purposes of individuals who receive medical assistance for
				covered outpatient drugs on a fee-for service
				basis.
								;
				and
					(B)in paragraph (4),
			 by inserting after subparagraph (E) the following:
						
							(F)Notwithstanding
				the preceding subparagraphs of this paragraph, any formulary established by
				medicaid managed care organization with a contract under section 1903(m) may be
				based on positive inclusion of drugs selected by a formulary committee
				consisting of physicians, pharmacists, and other individuals with appropriate
				clinical experience as long as drugs excluded from the formulary are available
				through prior authorization, as described in paragraph
				(5).
							;
				and
					(2)in subsection
			 (j), by striking paragraph (1) and inserting the following:
					
						(1)Covered
				outpatients drugs are not subject to the requirements of this section if such
				drugs are—
							(A)dispensed by a
				health maintenance organization other than a medicaid managed care organization
				with a contract under section 1903(m); and
							(B)subject to
				discounts under section 340B of the Public Health Service
				Act.
							.
				(c)Effective
			 dateThe amendments made by this section take effect on the date
			 of enactment of this Act and apply to rebate agreements entered into or renewed
			 under section 1927 of the Social Security Act (42 U.S.C. 1396r–8) on or after
			 such date.
			
